Citation Nr: 0839723	
Decision Date: 11/19/08    Archive Date: 11/25/08

DOCKET NO.  05-13 317	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Montgomery, 
Alabama


THE ISSUES

1.  Entitlement to service connection for hypertension.

2.  Entitlement to service connection for coronary artery 
disease, to include as secondary to hypertension.

3.  Entitlement to service connection for right ankle 
arthritis, to include as secondary to service-connected 
residuals of a right ankle fracture.


REPRESENTATION

Appellant represented by:	The American Legion


ATTORNEY FOR THE BOARD

S. Coyle, Associate Counsel


INTRODUCTION

The veteran served on active duty from November 1961 to 
November 1963. 

These matters come before the Board of Veterans' Appeals 
(Board) on appeal from an October 2004 rating decision by the 
Montgomery, Alabama, Regional Office (RO) of the Department 
of Veterans Affairs (VA), which denied entitlement to service 
connection for hypertension, coronary artery disease, and 
right ankle arthritis.  Timely appeals were noted from that 
decision.

A review of the record reflects that, in April 2005, the 
veteran also perfected appeals for service connection for 
residuals of a right ankle fracture, degenerative joint 
disease of the right little finger, and a right cheek scar.  
Service connection for these disorders was granted by rating 
decision dated January 2006, which represents a substantial 
grant of the benefits sought.


FINDINGS OF FACT

1.  Hypertension first manifested years after the veteran's 
service and is not related to his service.

2.  Coronary artery disease first manifested years after the 
veteran's service and is not related to his service or a 
service-connected disability.  

3.  A preponderance of the evidence is against a finding that 
the veteran has arthritis of the right ankle that had its 
onset, increased in severity, or is otherwise related to his 
service or to a service-connected disability.




CONCLUSIONS OF LAW

1.  Hypertension was not incurred in or aggravated by active 
military service, nor may it be so presumed.  38 U.S.C.A. §§ 
1110, 1112, 1113, 5103-5103A, 5107 (West 2002); 38 C.F.R. §§ 
3.102, 3.159, 3.303, 3.307, 3.309 (2008).

2.  Coronary artery disease was not incurred in or aggravated 
during active service, was not manifested within the first 
post service year, and is not proximately due to or the 
result of a service-connected disorder.  38 U.S.C.A. §§ 1110, 
5103-5103A, 5107 (West 2002); 38 C.F.R. §§ 3.102, 3.303, 
3.307, 3.309, 3.310, 3.311, 3.316 (2008).

3.  Right knee arthritis was not incurred or aggravated in 
service, nor may it be so presumed.  38 U.S.C.A. §§ 1110, 
5103-5103A, 5107 (West 2002); 38 C.F.R.           § 3.303, 
3.307, 3.309 (2008).  


REASONS AND BASES FOR FINDINGS AND CONCLUSIONS

Duties to Notify and Assist

In correspondence dated March 2004, the RO satisfied its duty 
to notify the veteran under 38 U.S.C.A. § 5103(a) and 
38 C.F.R. § 3.159(b).  Specifically, the RO notified the 
veteran of: information and evidence necessary to 
substantiate the claims for service connection; information 
and evidence that VA would seek to provide; and information 
and evidence that the veteran was expected to provide.  
Because service connection is denied, any question as to the 
appropriate disability ratings or effective dates is moot, 
and there can be no failure to notify prejudice to the 
veteran.  See Dingess/Hartman v. Nicholson, 19 Vet. App. 473 
(2006).

VA has done everything reasonably possible to assist the 
veteran with respect to his claims for benefits in accordance 
with 38 U.S.C.A. § 5103A and 38 C.F.R. § 3.159(c).  Service 
treatment records have been associated with the claims file.  
All identified and available treatment records have been 
secured.  The veteran has been medically evaluated in 
conjunction with his claim for service connection for right 
ankle arthritis. 

The Board declines to obtain medical nexus opinions with 
respect to the claims of service connection for hypertension 
and coronary artery disease because there is no evidence of 
pertinent disability in service or for several years 
following service.  Thus, while there are current diagnoses 
of hypertension and coronary artery disease, there is no true 
indication that the pertinent disabilities are associated 
with service.  See Charles v. Principi, 16 Vet. App. 370 
(2002).  Indeed, in view of the absence of findings of 
cardiac or pulmonary pathology in service and the first 
suggestion of disability many years after active duty, 
relating hypertension and coronary artery disease to service 
would certainly be speculative.  However, service connection 
may not be based on a resort to pure speculation or even 
remote possibility.  See 38 C.F.R. § 3.102 (2008).  The duty 
to assist is not invoked, even under Charles, where "no 
reasonable possibility exists that such assistance would aid 
in substantiating the claim."  38 U.S.C.A. 5103A(a)(2).  The 
duties to notify and assist have been met.

Legal Criteria

In general, service connection will be granted for disability 
resulting from injury or disease incurred in or aggravated by 
active military service.  38 U.S.C.A. §§ 1110, 1131;  38 
C.F.R. § 3.303.  If a condition noted during service is not 
determined to be chronic, then generally a showing of 
continuity of symptomatology after service is required for 
service connection.  38 C.F.R. § 3.303(b).  Service 
connection may also be granted for any disease diagnosed 
after discharge when all the evidence, including that 
pertinent to service, establishes that the disease was 
incurred in service.  38 C.F.R. § 3.303(d).   Service 
connection will also be presumed for certain chronic 
diseases, including hypertension and arthritis, if manifest 
to a compensable degree within one year after discharge from 
service.  See 38 U.S.C.A. § 1112; 38 C.F.R. §§ 3.307, 3.309.   

A service connection claim must be accompanied by evidence 
which establishes that the claimant currently has the claimed 
disability.  See Brammer v. Derwinski, 3 Vet. App. 223, 225 
(1992); Rabideau v. Derwinski, 2 Vet. App. 141, 144 (1992).
There must be medical evidence of a current disability, 
medical or lay evidence of in-service incurrence or 
aggravation of a disease or injury, and medical evidence 
linking the current disability to that in-service disease or 
injury.  Pond v. West, 12 Vet. App. 341, 346 (1999); Hickson 
v. West, 12 Vet. App. 247, 253 (1999).

Secondary service connection will be granted when a 
disability is proximately due to or the result of a service 
connected disease or injury.  38 C.F.R. § 3.310.  Secondary 
service connection may be established for a disorder which is 
aggravated by a service-connected disability.  Allen v. 
Brown, 7 Vet. App. 439 (1995).   

Service Connection for Hypertension

Review of the veteran's service treatment records shows no 
evidence of hypertension in service.  Upon entry into active 
service, his blood pressure reading was 142/88; there were no 
in-service reports of high blood pressure or symptomatology 
that could be related to high blood pressure.  The veteran's 
blood pressure reading upon discharge was 138/62.  

There was no diagnosis of hypertension or evidence of 
hypertensive complaints within one year of the veteran's 
discharge from service.  Thus, the presumptive period is not 
for application.  38 U.S.C.A. § 1112; 38 C.F.R. §§ 3.307, 
3.309.   

A November 2003 private medical report reflects a diagnosis 
of hypertensive cardiovascular disease, and other treatment 
records confirm this diagnosis.  None of his private 
treatment providers have related his hypertension to an event 
in service.

Based upon the evidence of record, the Board finds that 
service connection is not warranted in this case.  While the 
veteran has a current diagnosis of hypertension, there is no 
competent evidence that it is related to service.  The 
veteran has not indicated that he was hypertensive in 
service, nor is there evidence of hypertension until many 
years after service discharge.  In view of the period of time 
between service discharge and the first indication of 
hypertension, there is no evidence of continuity of 
symptomatology and this weighs against the claim.  See 
38 C.F.R. § 3.303.  

The Board acknowledges the veteran's belief that his 
hypertension is causally related to active service.  However, 
he has not been shown to possess the requisite training or 
credentials needed to render a competent opinion as to 
medical causation.  As such, his lay opinion does not 
constitute competent medical evidence and lacks probative 
value.  See Routen v. Brown, 10 Vet. App.  183, 186 (1997); 
Espiritu v. Derwinski, 2  Vet. App. 492, 494-95 (1992).

In conclusion, a preponderance of the evidence is against a 
finding that the veteran's hypertension is causally related 
to active service.  Thus, the benefit of the doubt rule is 
not applicable.  See 38 U.S.C.A. § 5107(b); Gilbert v. 
Derwinski, 1 Vet. App. 49, 54-56 (1990).

Service Connection for Coronary Artery Disease

Review of the veteran's service treatment records does not 
reflect cardiovascular diagnoses or complaints, nor are there 
reported symptoms that could be construed as signs of a 
cardiac disorder.

Post-service medical evidence shows that the veteran has been 
treated for coronary artery disease.  However, his private 
treatment providers have not related the disorder to any 
event in-service.  Thus, service connection is not warranted 
for in this matter.  While the veteran has a current 
diagnosis of coronary artery disease, there is no competent 
evidence that it is related to service.  There is no evidence 
of coronary artery disease until many years after service 
discharge.  The veteran has not pointed to an event in 
service that can reasonably be said to be evidence of the 
onset of coronary artery disease.  In view of the period of 
time between service discharge and the first indication of 
coronary artery disease, there is no evidence of continuity 
of symptomatology and this weighs against the claim.  See 
38 C.F.R. § 3.303.  

The veteran has also indicated his belief that his coronary 
artery disease may be secondary to his hypertension.  
However, as the Board has found that the veteran's 
hypertension is not related to his service, service 
connection for coronary artery disease as secondary to 
hypertension is precluded as a matter of law.  38 C.F.R.      
§ 3.310.  Thus, a discussion of whether the veteran's 
coronary artery disease is related to his hypertension is not 
warranted.  It is not claimed by the veteran or demonstrated 
by the record that coronary artery disease is related to any 
service-connected disability.  

The Board acknowledges the veteran's belief that his coronary 
artery disease is causally related to active service.  
However, he has not been shown to possess the requisite 
training or credentials needed to render a competent opinion 
as to medical causation.  As such, his lay opinion does not 
constitute competent medical evidence and lacks probative 
value.  See Routen v. Brown, 10 Vet. App.  183, 186 (1997); 
Espiritu v. Derwinski, 2  Vet. App. 492, 494-95 (1992).

In conclusion, a preponderance of the evidence is against a 
finding that the veteran's coronary artery disease is 
causally related to active service or to a service-connected 
disorder.  Thus, the benefit of the doubt rule is not 
applicable.  See 38 U.S.C.A.        § 5107(b); Gilbert v. 
Derwinski, 1 Vet. App. 49, 54-56 (1990).

Service Connection for Right Ankle Arthritis

The veteran has indicated that he has arthritis of the right 
ankle, which he has attributed to an in-service right ankle 
fracture.  

While there is evidence of an in-service right ankle 
fracture, the veteran's service treatment records are 
negative for complaints of arthritis, nor was arthritis or 
any other ankle disorder shown on his separation examination.  

No post-service medical records have been received showing 
treatment for right ankle arthritis.  A VA examination in 
October 2005 found that the veteran had arthralgia secondary 
to his service-connected right ankle fracture.  However, X-
rays showed that there are no arthritic processes in the 
veteran's right ankle.  He has since been service connected 
for residuals of his right ankle fracture. 

While the veteran is competent to report his symptoms, Layno 
v. Brown, 6 Vet. App. 465, 469 (1994), he is not a medical 
professional and he is not competent to make a diagnosis that 
requires medical expertise.  Espiritu v. Derwinski, 2 Vet. 
App. 492, 494- 95 (1992) (lay persons are not competent to 
offer evidence that requires medical knowledge).

The most current objective evidence of record fails to show 
that the veteran has arthritis of the right ankle.  In the 
absence of a current diagnosis, the veteran's service 
connection claim for right ankle arthritis must be denied.  
See Brammer, supra. 


ORDER

Entitlement to service connection for hypertension is denied.

Entitlement to service connection for coronary artery 
disease, to include as secondary to hypertension, is denied.

Entitlement to service connection for right ankle arthritis, 
to include as secondary to service-connected residuals of a 
right ankle fracture, is denied.




____________________________________________
THOMAS J. DANNAHER
Veterans Law Judge, Board of Veterans' Appeals




 Department of Veterans Affairs


